         Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNIVERSITAS EDUCATION, LLC,                  )
                                             )
          Petitioner/Judgment Creditor,      )
                                             )
vs.                                          )     Case No.: 14-FJ-05-HE
                                             )
AVON CAPITAL, LLC,                           )
                                             )
          Respondent/Judgment Debtor,        )
                                             )
ASSET SERVICING GROUP, LLC,                  )
                                             )
          Respondent/Garnishee,              )
                                             )
SDM HOLDINGS, LLC,                           )
                                             )
          Respondent/Garnishee,              )
                                             )
and                                          )
                                             )
AVON CAPITAL, LLC, a Wyoming                 )
limited liability company,                   )

               SDM HOLDINGS, LLC’S OBJECTION TO REPORT
                       AND RECOMMENDATION

       SDM Holdings, LLC (“SDM”), in accordance with the November 23, 2018

deadline set forth in the November 1, 2018 Report and Recommendation of the United

States Magistrate Judge (the “Recommendation”) [Dkt. 127], respectfully submits the

following limited objection thereto.

       Petitioner Universitas Education, LLC’s (“Petitioner”) claims should be dismissed

with prejudice rather than without prejudice under Fed. R. Civ. P. 41(b). Petitioner failed



                                             1
         Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 2 of 9




to appear through counsel as ordered by the Court after being warned that a failure to

comply with the order would result in a dismissal. [Dkt. 126].

                    I.     Factual and Procedural Background

      On November 7, 2014, Petitioner registered its judgment with this Court. [Dkt. 1].

SDM is not Petitioner’s judgment debtor. (See Judgment)[Dkt. 1-1]. It is a third party.

      More than a year later, on January 27, 2016, Petitioner purported to have served a

subpoena on SDM under 12 O.S. § 842, Oklahoma’s post-judgment discovery statute.

(Affidavit of Service)[Dkt. 32]; (Amended Supboena)[Dkt. 40-1]. Section 842, made

applicable here pursuant to Fed.R.Civ.P. 69(a)(2), allows for discovery from third-parties

as “to answer concerning the judgment debtor’s property, income, or liabilities, or to

produce documents concerning the judgment debtor’s property, income, or liabilities.”

The documents sought in the Amended Subpoena largely sought information concerning

SDM’s property, income and/or liabilities, although it was not a judgment debtor.

(Judgment)[Dkt. 1-1]. Petitioner filed a motion for a “contempt citation” against SDM.

(Motion)[Dkt. 40]. The Court entered an order to show cause. (Order)[Dkt. 42].

      Shortly thereafter, Avon Capital, LLC, a Wyoming limited liability company filed

a motion to intervene. (Motion)[Dkt. 56]. The Court struck the show cause order.

(Order)[Dkt. 61]. Avon Capital, LLC, a Wyoming limited liability company, sought

injunctive relief to bar Petitioner from seeking to satisfy its judgment from its assets.

(Motion)[Dkt. 73]. The United States Magistrate Judge recommended dismissal of the

request for injunctive relief.   (Report and Recommendation)[Dkt. 84].         The Court


                                            2
         Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 3 of 9




declined to adopt the recommendation for dismissal of the request for injunctive relief;

however, the Court denied the request for such relief. (Order)[Dkt. 92].

       Thereafter, the United States Magistrate Judge ordered the parties to submit a joint

status report. (Order)[Dkt. 95]. The parties did so on November 13, 2017. (Status

Report)[Dkt. 96]. Therein, Petitioner represented that it “anticipates filing a motion to

reset the Show Cause Hearing as to SDM Holdings, LLC” and that it would “submit any

such motion within 14 days of the filing of this Status Report.”

       Petitioner did not file a motion to reset the show cause hearing as to SDM. Again,

the United States Magistrate Judge ordered the parties to file a joint status report.

(Order)[Dkt. 97]. The parties did so. (Status Report)[Dkt. 99). The day before the

filing of this second status report, Petitioner filed a renewed motion for contempt.

(Motion)[Dkt. 98]. The Motion sought to compel the production of documents, an order

that would benefit Petitioner, thus making clear that the request was one for civil

contempt.    See Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 441-43

(1911)(elaborating distinction between civil and criminal contempt).

       SDM filed its response to Petitioner’s renewed motion. (Response)[Dkt. 105].

It promptly sought clarification from Petitioner as to time periods for which

documentation was sought and advised as to which documents existed. (March 12, 2018

Letter)[Dkt. 115-1]. SDM produced responsive documents and additional documents

informally requested by Petitioner. Given that the purpose of civil contempt is to enforce




                                             3
          Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 4 of 9




compliance, United States v. Professional Air Traffic Controllers, 703 F.2d 443, 445 (10th

Cir. 1983), the need for relief was thus mooted.

       Two continuances were sought.           [Dkts. 108 and 110]. The United States

Magistrate Judge set the matter for hearing on June 18, 2018.            (Order)[Dkt. 117].

Petitioner then sought another continuance. [Dkt. 119]. Ultimately, the show cause

hearing was scheduled for September 20, 2018. (Order)[Dkt 122].

       In the meantime, on June 26, 2018, Petitioner’s out-of-state counsel, Paula K.

Colbath of the firm Loeb & Loeb moved to withdraw as counsel of record and the request

was granted. (Motion and Order)[Dkts. 123 and 124]. Finally, on September 18, 2018,

Petitioner’s local counsel moved to withdraw as counsel of record for Petitioner and to

continue the show cause hearing. (Motion)[Dkt. 125]. In the motion to withdraw as

Petitioner’s counsel, it was represented that Petitioner was in the process of hiring new

counsel to represent Petitioner in this matter and that Petitioner had received direct

notification of counsel’s intent to withdraw. (Id. at ¶ 1).

       The United States Magistrate Judge conditionally granted the motion to withdraw,

but advised unambiguously that “The Court cautions Universitas that its failure to appear

by other counsel on or before October 18, 2018, will in all likelihood result in the dismissal

of this action.” (Order at 2)[Dkt. 126].

       The United States Magistrate Judge was patient, courteous and extended every

opportunity to Petitioner to pursue its 2-year old motion. Petitioner did not enter an

appearance through new counsel by October 18, 2018. Even so, the United States


                                               4
         Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 5 of 9




Magistrate Judge did not recommend dismissal until two weeks later – on November 1,

2018. (Order)[Dkt. 127]. Rather than the customary 14-day objection period set forth

in Fed.R.Civ.P. 72 and 28 U.S.C. § 636, the United States Magistrate Judge in this matter

sua sponte extended the time period to 23 days and recommended that the instant action

be dismissed without prejudice.

       Petitioner continued to subject SDM to its motion1 on a 2016 subpoena for years.

Because of Petitioner’s knowing and complete disregard for this Court’s order, the

dismissal should be with prejudice.

                             II.      Argument and Authorities

   “Rule 41(b) states that any involuntary dismissal will be considered an adjudication

on the merits unless the dismissal was for lack of jurisdiction, improper venue, or failure

to join a party under Rule 19.” Caldwell Ex Rel. Estate of Bolden v. City of Oklahoma City

Ex Rel. Oklahoma Police Department, 2016 U.S. Dist. LEXIS 125350, *5-*6 (W. D.

Okla., Sept. 15, 2016).     The United States Magistrate Judge’s recommendation of

dismissal results from Petitioner’s failure to appear through counsel as ordered by this

Court. Because this is not one of the stated exceptions listed in Rule 41(b), the dismissal

should be with prejudice. Fed. R. Civ. P. 41(b); Caldwell, at *5-*6.



1 Petitioner’s continued pressing of its contempt motion was vexatious. It caused SDM
to incur substantial expense even after SDM provided the requested documents, along
with additional documents that were not even the subject of the 2016 subpoena.
Petitioner’s out-of-state counsel was asked multiple times for a description of any
additional documents and with the exception of a smattering of documents not within
SDM’s possession, custody or control, none was identified.

                                             5
          Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 6 of 9




       In Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992), the Tenth Circuit

outlined the factors that the Court should consider in dismissing an action under

Fed.R.Civ.P. 37.      An application of those factors indicates that the dismissal here

should be with prejudice. The Ehrenhaus factors are: “(1) the degree of actual prejudice

to the defendant"; (2) "the amount of interference with the judicial process"; (3) the

litigant's culpability; (4) whether the court warned the noncomplying litigant that

dismissal of the action was a likely sanction; and (5) "the efficacy of lesser sanctions.”

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992). “These factors do not

constitute a rigid test; rather, they represent criteria for the district court to consider prior

to imposing dismissal as a sanction. Id. See also Mobley v. McCormick, 40 F.3d 337, 340-

41 (10th Cir. 1994)(“[W]e see no principled distinction between sanctions imposed for

discovery violations and sanctions imposed for noncompliance with other orders, leads us

to conclude that Rule 41(b) involuntary dismissals should be determined by reference to

the Ehrenhaus criteria”).

       Here, SDM would be prejudiced if the dismissal was without prejudice. SDM

should not be subjected to a potential show cause proceeding in the future should

Petitioner assert one in subsequent litigation. SDM has been prejudiced by Petitioner’s

ongoing delays, as evidenced by the continuances sought by Petitioner on Petitioner’s

motion. SDM incurred substantial attorneys’ fees as a result.

       The second factor, interference with the judicial process, also supports a dismissal

with prejudice. Petitioner willfully failed to obey the Court’s order and Petitioner has not


                                                6
          Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 7 of 9




obtained counsel. This flouts the Court’s authority, unless the dismissal is with prejudice.

If Petitioner can ignore the Court’s orders without suffering the consequences, then the

Court “cannot administer orderly justice, and the result would be chaos." Ehrenhaus, 965

F.2d at 921. It would be entirely inconsistent for Petitioner to later reargue that SDM

should be held in contempt for not complying with a court order if it were allowed to do

so after it failed to comply with a court order.

       The third factor, culpability, weighs in favor of a dismissal with prejudice. Both

of the attorneys representing Petitioner were granted withdrawals in a period of a couple

of months. Petitioner failed to obtain new counsel, to request additional time or to explain

why no counsel entered an appearance on behalf of Petitioner. “It is [Petitioner’s] acts . .

. that are at issue here.” Ehrenhaus, 965 F.2d at 921.

       As for the fourth factor, Petitioner was clearly put on notice that the case would be

dismissed if Petitioner failed to obtain counsel. In the Court’s order granting leave for the

withdrawal of Petitioner’s counsel and continuance of the show cause hearing, the Court

cautioned Petitioner that Petitioner’s failure to appear by other counsel on or before

October 18, 2018 would, “in all likelihood result in the dismissal of this action.” (Order at

2)[Dkt. 127].

       Finally, the fifth factor, the efficacy of lesser sanctions, weighs in favor of a

dismissal with prejudice. Petitioner’s failure to obtain counsel as ordered by the Court is

not one of the listed exceptions found in Rule 41(b). Further, Petitioner was on notice that

the case would be dismissed if Petitioner failed to obtain counsel. Rather than complying


                                              7
          Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 8 of 9




with the Court’s Order, if the dismissal is without prejudice, Petitioner could reargue its

claim at its leisure, thus obviating the efficacy of the Court’s Order.

                                      III. Conclusion

       Because the dismissal under Rule 41(b) results from Petitioner’s failure to obtain

counsel as ordered by the Court, the dismissal in this case should be with prejudice. SDM

respectfully requests that Court should grant SDM’s limited objection and enter a

dismissal of Petitioner’s action with prejudice.

Dated this 20th day of November, 2018.

                                                   Respectfully submitted,

                                                   s/ John D. Stiner
                                                   John D. Stiner, OBA #18148
                                                   STINER LAW FIRM, PLLC
                                                   119 N. Robinson, Suite 320
                                                   Oklahoma City, OK 73102
                                                   Telephone: (405) 602-1591
                                                   Facsimile: (405) 602-1754
                                                   Email: john@stinerlaw.com

                                                   --and—

                                                   Joseph H. Bocock, OBA 0906
                                                   BOCOCK LAW PLLC
                                                   119 N. Robinson, Suite 320
                                                   Oklahoma City, OK 73102
                                                   Telephone: (405) 602-1591
                                                   Facsimile: (405) 602-1754
                                                   Email: joe@bococklaw.com

                                                   Attorneys for Respondent
                                                   SDM Holdings, LL




                                              8
         Case 5:14-fj-00005-HE Document 128 Filed 11/20/18 Page 9 of 9




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of November, 2018, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing.
Based on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Alan Rupe
Gerald Green
Melvin McVay
Clayton Ketter


                                                s/ John D. Stiner




                                           9
